318 S.W.3d 795 (2010)
Darryl K. NELSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93053.
Missouri Court of Appeals, Eastern District, Division Two.
August 31, 2010.
Margaret M. Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, C.J., GLENN A. NORTON, J. and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Darryl K. Nelson appeals the judgment denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. We find the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).